Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          03-SEP-2020
                                                          02:16 PM




                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                            STATE OF HAWAI‘I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                             JIMMY MOON LEE,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1DCW-XX-XXXXXXX)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By:     Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
              and Circuit Judge Crabtree, due to vacancy)

            Petitioner’s application for writ of certiorari filed

on July 29, 2020, is hereby rejected.

            DATED:   Honolulu, Hawaii, September 3, 2020.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Jeffrey P. Crabtree